UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2009 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)YesoNo x Commission File Number 000-50560 UPSNAP, INC. (Exact name of Registrant as specified in its charter) Nevada 20-0118697 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Duratech Group Inc. 2920 9th Avenue North Lethbridge, Alberta, Canada T1H 5E4 (Address of principal executive offices) (403) 320-1778 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNo x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: December 15, 2009,77,349,167shares. TABLE OF CONTENTS UPSNAP, INC. Form 10-Q for the period ended October 31, 2009 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Consolidated Balance Sheets as ofOctober 31, 2009 (Unaudited) and January 31, 2009 (Audited) 3 Consolidated Statement of Operations for the three-months ended October 31, 2009 and 2008 (Unaudited) 4 Consolidated Statement of Operations for the nine-months ended October 31, 2009 and 2008 (Unaudited) 5 Consolidated Statements of Cash Flowsfor thenine-months ended October 31,2009 and theyear ended Jan. 31, 2009 6 Notes to Financial Statements 7-20 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4 (A) - CONTROLS AND PROCEDURES 25 ITEM 4 (A)T – INTERNAL CONTROL OVER FINANCIAL REPORTING 25 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 25 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 27 ITEM 5 - OTHER INFORMATION 27 ITEM 6 - EXHIBITS 27 SIGNATURES 28 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Balance Sheet As of As of October 31, 2009 January 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ - $ - Accounts Receivable Deposits/Holdback Inventory TOTAL CURRENT ASSETS OTHER ASSETS PROPERTY, PLANT, AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) LIABILITIES CURRENT LIABILITIES: Bank Overdraft $ $ Notes Payable, current Due to related party, current Accounts Payable and Accrued Liabilities Customer Deposits TOTAL LIABILITIES STOCKHOLDERS' EQUITY/(DEFICIT) Common Stock ($.001 par value, 97,500,000 authorized; 77,349,167 and 75,224,676 issued and outstanding) Paid in Capital Accumulated Other Comprehensive Income Retained Earnings/(Accumulated Deficit) ) ) TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations (Unaudited) For the three months ended October 31, SALES AND COST OF SALES Sales $ $ Cost of Sales (excluding depreciation) EXPENSES Selling, general and administrative Payroll Expense Bad Debt Expense - Depreciation - TOTAL EXPENSES Net Income/(Loss) from Operations ) OTHER INCOME/(EXPENSE) Other Income - Interest Expense ) ) Interest Income - - NET OTHER INCOME/(EXPENSE) ) ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) ) ) COMPREHENSIVE INCOME (LOSS) ) Net (Loss) per share—basic and fully-diluted ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations (Unaudited) For the nine months ended October 31, SALES AND COST OF SALES Sales $ $ Cost of Sales (excluding depreciation) EXPENSES Selling, general and administrative Payroll Expense Bad Debt Expense - Depreciation - TOTAL EXPENSES Net Income/(Loss) from Operations ) ) OTHER INCOME/(EXPENSE) Other Income Interest Expense ) ) Interest Income - - NET OTHER INCOME/(EXPENSE) ) ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) ) COMPREHENSIVE INCOME (LOSS) ) ) Net (Loss) per share—basic and fully-diluted ) ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 5 Table of Contents UpSnap Inc. F/K/A Duratech Group, Inc. Consolidated Statements of Cash Flows For nine-months ended October 31 For year ended Jan. 31 (Unaudited) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(loss) from continued operations $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Bad Debt Expense - 62 Changes in Assets and Liabilities: (Increase)/Decrease in Accounts Receivable ) (Increase)/Decrease in Accounts ReceivableRelated Party - (Increase)/Decrease in Deposits/Holdbacks ) (Increase)/Decrease in Inventories Increase/(Decrease) in Accounts Payable and Accrued Expenses Increase/(Decrease) In Customer Deposits NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Other Assets ) - Purchase of Property, Plant, and Equipment ) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds/(Payment) of Notes Payable ) Proceeds/(Payment) of Shareholder Loans - - Proceeds from Long-term Debt - - Increase/(decrease) in Due to related party - Proceeds/(Payment) of Bank Overdraft ) Proceeds/(Payment) from Share Redemption - - Payment for Structures Acquisition - - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET INCREASE IN CASH AND CASH EQUIVALENTS - - CASH AND CASH EQUIVALENTS: Beginning of Period - - End of Period $ - $ - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ $ Taxes $ - $ - NON-CASH FINANCING ACTIVITIES Issuance of shares for Land/Equipment Conversion of Notes Payable/Accounts Payable to Equity - Conversion of Due to related party to Equity - Conversion of Duratech Stock for UpSnap Stock - The accompanying notes are an integral part of these financial statements. 6 Table of Contents UPSNAP, INC.F/K/A Duratech Group Inc.
